DETAILED ACTION

Claims 7-16 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Steven Parmelee (Reg. No. 28,790) on March 1, 2022.

The application has been amended as follows:

1-6. 	(Canceled) 
7. 	(Currently amended) An edge computing system, comprising:
a cloud computing system, a backend server within the cloud computing system, an edge processing function circuit, and a connection between the edge processing function circuit and the cloud computing system;
an assessment module circuit, the assessment module circuit configured to:
create, appropriate to a first measurement of bandwidth and/or of latency on the connection, a first application programming interface, API, 
create, corresponding to the first API circuit and first functionality for the backend server; and 
API 
create, corresponding to the second API circuit and second functionality for the backend server;
download the first and second API circuit and the backend server;
download, to the edge processing function circuit, the first and second functionality for the edge processing function circuit, corresponding to the first and second APIs 
download, to the backend server, the first and second functionality for the backend server, corresponding to the first and second APIs 
the edge processing function circuit and/or the backend server being configured to select an API based on their respective processing goals and processing capability.

8. 	(Currently amended) The edge computing system of claim 7, wherein the edge processing function circuit [[being]] is configured to:(i) 	receive a measurement of bandwidth and/or of latency on the connection and a derived corresponding functionality split between the edge processing function circuit and the backend server; and
(ii) 	select the first or second API circuit, in dependence on the measurement of bandwidth and/or of latency on the connection and the derived corresponding functionality split.

wherein the backend server [[being]] is configured to:(i) 	receive a measurement of bandwidth and/or of latency on the connection and a derived corresponding functionality split between the edge processing function circuit and the backend server; and
(ii) 	select the first or second API  and the derived corresponding functionality split.

10. 	(Currently amended) The edge computing system of claim 7, wherein:
the backend server and edge processing function circuit are configured to work together to select the first or second API , their respective processing goals and processing capability, and derived corresponding functionality splits.

11. 	(Currently amended) The edge computing system of claim 10, further comprising:
one of the backend server and edge processing function circuit  and the derived corresponding functionality splits.

12. 	(Currently amended) The edge computing system of claim 7, further comprising:
circuit being further configured to receive information about a battery cost of sending data over the connection, for a battery of the edge processing function circuit.

13. 	(Currently amended) The edge computing system of claim 7, further comprising:
	the assessment module circuit being further configured to receive information about a battery cost of performing processing at the edge processing function circuit, for a battery of the edge processing function circuit.

14. 	(Currently amended) The edge computing system of claim 7, wherein:
the assessment module circuit further comprises a software development functionality for deriving the first and second APIs 
a software image reception functionality in the edge processing function circuit configured to receive the first and second APIs circuit; and
a software image reception functionality in the backend server configured to receive the first and second APIs 

15. 	(Currently amended) The edge computing system of claim 7, further comprising:
the assessment module circuit being configured to receive information concerning APIs circuit and backend server.

16. 	(Currently amended) The edge computing system of claim 15, wherein:
the received information concerning future load or activity 


Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 7 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 8-16 are allowed based on the same reason(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449